Title: To James Madison from William Shippen, 20 March 1808
From: Shippen, William
To: Madison, James



Dear Sir,
Philadelphia March 20th. 1808

Mr. Dallas has shown me at your request the communication of the french police containing a number of charges against Mr. G. Howell.  I have examined also his defence which appear to me fully to refute them.  From my long acquaintance with Mr. Howell & from my having had moneyd Transactions with him of importance, where delicacy & good faith were never violated I verily believe the charges are groundless.  I have the honor to be Dr. Sir very respectfully Your obed. hum Servt.

W. Shippen

